Citation Nr: 1315505	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-11 609	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for acute myeloid leukemia, to include as due to herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1966 to February 1968.  The appellant's request for substitution was granted in February 2013.  See 38 U.S.C.A. § 5121A (Supp. 2012).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

On April 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


